Felton, C. J.,
dissenting. The third paragraph of the motion to set aside the judgment is as follows: “Movant shows that she never waived jurisdiction of the person but had to plead to said case because she was served by second original by the Sheriff of Cherokee County.” Construing this paragraph most strongly against the plaintiff, it means only that jurisdiction of the person of the plaintiff was not waived by her filing defensive pleading. This allegation is not sufficient as against the demurrers filed because the petition does not allege that the petitioner did not in any way submit to the jurisdiction of the court by alleging that she did not in any way waive the court’s lack of jurisdiction of her person. She could have waived it by going on with the case after the resident defendant obtained a nonsuit, and by being present and making no motion to dismiss after knowledge of the nonsuit as to the resident defendant. Filing defensive pleadings, which the petitioner was legally authorized to file without waiving the court’s lack of jurisdiction, was not the only way in which she was obliged to allege that she did not waive the court’s lack of jurisdiction of her person. Christian v. Terry, 36 Ga. App. 815; Burger v. Noble, 81 Ga. App. 759. See especially the Supreme Court’s construction in Warren v. Rushing, 144 Ga. 612 (2), of the ruling in Saffold v. Evans, 136 Ga. 375. I think that the trial judge corre'ctly sustained the demurrers to the petition to set aside the judgment.